Title: To John Adams from Jean de Neufville & Fils, 13 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam the 13th. March 1781

With infinite pleasúre we always obey Yoúr Excellencys commands, and are preparing fifty bonds provisionally with their coupons, to be send tomorrow. As soon as it may be required we will take care to have a greater quantity ready. We will join these to a sufficient provisionall quantity of blancs of the Coupons, which Yoúr Excellency promisd to retúrn ús with the bonds when Sign’d.
May we thank yoúr Excellency most sincerely for her observations that the Loan hath not been opend to soon, this Releases oúr úneasiness of not succeeding in it as yett as we had wished; a proper time Certainly will Come on in Coarse and we wish it to be very soon, as much as it may lay in oúr power we will advance it.
There can remain hardly any doúbt butt the acknowledgement of American Independence and of a generall free Trade is the object of the Mediation of Rússia, and we for oúr Selfs have reason to rejoice in it, we coúld only wish that oúr Republicq had acted a greater part there in; as she was once able to resist her Enemy before alone, and now seems to creep before that same Nation, though she may depend on the Assistance of all the Other Powers.
How this Mediation turns, it certainly can do no harm to the American Caúse, and there fore can not affect the Loan, we hope we shall not be deceived, and will take the more Care of it by yoúr Excellencys repeated Caútions, we think we go on very well, and as we have always and will act to oúr conscience, we can not be wrong; May yoúr Excellency Succeed to oúr wishes at every experiment she might chúse to try! We expect some intelligence next Week, which she will be acquainted with if answering oúr expectations.
With all Respectfull regard we have the honoúr to be Honourable Sir, Yoúr Excellencys most devoted and most obedient humble servants

John de Neufville & Son

